UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2315


CHONG SU YI,

                       Plaintiff – Appellant,

          v.

FOX VALLEY MOTORS; LOTUS OF AMERICA; DEPARTMENT OF MOTOR
VEHICLES, of Maryland; SECRETARY OF STATE, Department of
Motor Vehicles of Illinois; NATIONAL DRIVER REGISTRY, NHTSA
(National Highway Traffic Safety Administration); STATE OF
ILLINOIS; STATE OF MARYLAND,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:13-cv-01064-PWG)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chong    Su    Yi     appeals    the    district     court’s      order

dismissing    his   civil       complaint    without   prejudice.        We    have

reviewed the record and find no reversible error.                    Accordingly,

we   deny   leave   to    proceed   in   forma     pauperis    and   dismiss    the

appeal for the reasons stated by the district court.                   Yi v. Fox

Valley Motors, No. 8:13-cv-01064-PWG (D. Md. Aug. 20, 2013).                     We

deny Yi’s motion to amend the caption.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        DISMISSED




                                         2